18-174
    Pun v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 478 898


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 14th day of September, two thousand twenty.

    PRESENT:
             JOSÉ A. CABRANES,
             ROSEMARY S. POOLER,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    KAPIL PUN,
             Petitioner,

                  v.                                             18-174
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Dilli Raj Bhatta, Bhatta Law &
                                      Associates, PLLC, New York, NY.

    FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
                                      Attorney General; Kohsei Ugumori,
                                      Senior Litigation Counsel; Brett
                                      F. Kinney, Attorney; Karen M.
                                      Sams, Law Clerk, Office of
                                 Immigration Litigation, United
                                 States Department of Justice,
                                 Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Kapil Pun, a native and citizen of Nepal,

seeks review of a December 26, 2017, decision of the BIA

affirming a May 31, 2017, decision of an Immigration Judge

(“IJ”) denying Pun’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Kapil Pun, No. A 206 478 898 (B.I.A. Dec. 26,

2017), aff’g No. A 206 478 898 (Immig. Ct. N.Y. City May 31,

2017).       We   assume   the    parties’   familiarity   with   the

underlying facts and procedural history in this case.

    We have reviewed the IJ’s decision as the agency’s final

order.   See Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir.

2008).     We review adverse credibility determinations for

substantial evidence.      See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).       “Considering

the totality of the circumstances, and all relevant factors,

a trier of fact may base a credibility determination on the

                                    2
demeanor,    candor,   or   responsiveness   of       the   applicant   or

witness, . . . the consistency between the applicant’s . . .

written and oral statements . . . , the internal consistency

of each such statement, the consistency of such statements

with other evidence of record . . . , and any inaccuracies or

falsehoods    in   such     statements   .   .    .    .”      8   U.S.C.

§ 1158(b)(1)(B)(iii).       “We defer . . . to an IJ’s credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.”          Xiu Xia Lin v. Mukasey, 534
F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

at 76.      The Government argues Pun failed to exhaust his

specific arguments on appeal to the BIA and thus forfeited

his right to challenge some of the agency’s findings here.

See Brito v. Mukasey, 521 F.3d 160, 164 (2d Cir. 2008).                 We

need not reach that issue, however, as even assuming his

arguments are not forefeited, substantial evidence supports

the IJ’s adverse credibility determination.

    The IJ reasonably relied on Pun’s differing accounts of

his alleged persecution.       See 8 U.S.C. § 1158(b)(1)(B)(iii).

Pun omitted from his written statement that Maoists attempted

to abduct him by forcing him into a van; and the IJ did not

                                  3
err in relying on the omission given Pun’s inclusion of less

serious telephonic kidnapping threats.          See Hong Fei Gao, 891
F.3d at 78-79 (“[I]n assessing the probative value of the

omission of certain facts, an IJ should consider whether those

facts are ones that a credible petitioner would reasonably

have   been      expected    to     disclose    under     the   relevant

circumstances”); Xian Tuan Ye v. Dep’t of Homeland Sec., 446
F.3d 289,   295   (2d     Cir.    2006)   (holding     that   “material

inconsistency in an aspect of [an applicant’s] story that

served as an example of the very persecution from which he

sought asylum . . . afforded substantial evidence to support

the adverse credibility finding.” (internal quotation marks

and citation omitted)).           Pun’s explanation that he did not

remember the details of the attack because it occurred more

than four years before the hearing did not compellingly

explain   this    omission    because    his   written    statement   was

prepared a year earlier.           See Majidi v. Gonzales, 430 F.3d
77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

a plausible explanation for . . . inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (internal

quotations omitted)).

                                     4
      The IJ also reasonably concluded that Pun’s statements

conflicted with letters from his friends and father because

each provided different accounts of how, when, and with whom

Pun received medical treatment following the attack.               The IJ

was   not     compelled   to   accept       Pun’s   explanation—mutual

forgetfulness resulting from the passage of time—which did

not resolve the inconsistencies.           See Majidi, 430 F.3d at 80.

Though we do not require petitioners to recall the aftermath

of an alleged attack in precise detail, Hong Fei Gao, 891 F.3d

at 80, the agency may, as here, “draw an adverse inference

from [a petitioner’s] failure to recall the particulars of

what happened” after a “profound” event, Tu Lin v. Gonzales,

446 F.3d 395, 403 (2d Cir. 2006).

      Similarly, Pun’s testimony and written statement were

internally inconsistent regarding when he joined the Nepali

Student     Union   (“NSU”)    and       contradicted   his    witnesses’

statements as to his level of involvement with the group.

The IJ reasonably relied on these discrepancies because Pun’s

affiliation with the group was the alleged reason he was

targeted by the Maoists.       See Xian Tuan Ye, 446 F.3d at 295.

Moreover, the IJ was not required to accept Pun’s explanation

for   these     inconsistencies,         which   largely      parsed   his

                                     5
witnesses’ use of words like “organize” and “active” and

failed to explain why his witnesses characterized him as a

group leader when Pun disclaimed a leadership role.                        See

Majidi, 430 F.3d at 80.

      The   IJ   reasonably         concluded   that     Pun’s      lack    of

familiarity with his own evidence further undermined his

credibility.     Pun could not identify a request for security

from the Nepali government filed on his behalf, which was

also inconsistent with his testimony that he did not report

the attack to the authorities, or an NSU letter attesting to

his   membership.       See id.     Moreover,      given   the   lack    of

familiarity      with         his     documentary        evidence,         the

inconsistencies between Pun’s statements and the evidence,

and the fact that the authors were not available for cross

examination,     Pun’s    evidence        did   not    rehabilitate        his

credibility.     See Biao Yang v. Gonzales, 496 F.3d 268, 273

(2d Cir. 2007) (“An applicant’s failure to corroborate his

. . . testimony may bear on credibility, because the absence

of corroboration in general makes an applicant unable to

rehabilitate testimony that has already been called into

question.”); see also Y.C. v. Holder, 741 F.3d 324, 332 (2d

Cir. 2013) (“We generally defer to the agency’s evaluation of

                                      6
the   weight    to     be   afforded    an   applicant’s      documentary

evidence.”).

      Given    the    inconsistencies    and   the   lack    of   reliable

corroboration, the “totality of the circumstances” supports

the   adverse        credibility   determination.           See   8 U.S.C.

§ 1158(b)(1)(B)(iii).        This determination is dispositive of

asylum, withholding of removal, and CAT relief because all

three claims were based on the same factual predicate.                 See

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

      For the foregoing reasons, the petition for review is

DENIED.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe,
                                   Clerk of Court




                                    7